 1   JACKSON LEWIS P.C.
     MIA FARBER (SBN 131467)
 2   725 S. Figueroa St., Suite 2500
     Los Angeles, CA, 90017
 3   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
 4   Email: Mia.Farber@jacksonlewis.com
 5
     JACKSON LEWIS P.C.
 6   SHANNON B. NAKABAYASHI (SBN 215469)
     CONOR J. DALE (SBN 274123)
 7   50 California Street, 9th Floor
     San Francisco, CA 94111-4615
 8   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 9   Email: Shannon.Nakabayashi@jacksonlewis.com
     Email: Conor.Dale@jacksonlewis.com
10
     Attorneys for Defendant
11   CRUNCH, LLC
12   LADVA LAW FIRM
     ASHWIN LADVA (SBN 206140)
13   530 Jackson St., 2nd Floor
     San Francisco, CA 94133
14   Telephone: (415) 296-8844
     Facsimile: (415) 296-8847
15   Email: ladvalaw@gmail.com
16   Attorney for Plaintiffs
     DYLAN EACRET and JONATHAN KENT MERRITT
17

18                          UNITED STATES DISTRICT COURT FOR THE

19
                                 NORTHERN DISTRICT OF CALIFORNIA
20
     DYLAN EACRET and JONATHAN KENT                     Case Number: 3:18-cv-04374-JST
21   MERRITT, individually and on behalf of other
     similarly situated,
22                                                      JOINT NOTICE OF SETTLEMENT
                                                        AND STIPULATION TO CONTINUE
23                 Plaintiffs,                          APRIL 19, 2019 CASE MANAGEMENT
                                                        CONFERENCE; [PROPOSED] ORDER
24          v.
                                                        Judge:             The Hon. Jon S. Tigar
25                                                      Department:        Courtroom 9 - 19th Floor
     CRUNCH, LLC, and DOES 1-100, inclusive
26
                   Defendants.
27

28

                                                    1
     JOINT NOTICE OF SETTLEMENT                                       Case No. 3:18-cv-04374-JST
 1          TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3          Plaintiffs DYLAN EACRET and JONATHAN KENT MERRITT (“Plaintiffs”) and
 4   Defendant CRUNCH, LLC (“Defendant”) (collectively, the “Parties”) through their respective
 5   attorneys of record, hereby submit this Notice of Settlement and Stipulation to Continue the April
 6   19, 2019 Case Management Conference.
 7          WHEREAS the Parties attended a private mediation with Michael J. Loeb on March 22,
 8   2019 and have reached a tentative class-wide settlement as memorialized in a Memorandum of
 9   Understanding executed by the Parties and their respective counsel;
10          WHEREAS, the Parties are currently in the process of drafting a long-form settlement
11   agreement and Plaintiff anticipates filing a Motion for Preliminary Approval of Class Action
12   Settlement by June 3, 2019;
13          WHEREAS, the Parties respectfully request that the Court vacate the April 19, 2019 status
14   conference in light of the Parties’ class-wide resolution and pending motion for preliminary
15   approval;
16          WHEREAS, pursuant the Court’s January 4, 2019 order, a status conference is currently
17   scheduled for April 19, 2019 at 1:30 p.m.;
18          NOW, THEREFORE, the Parties stipulate and respectfully jointly request that the Court:
19          1. Continue the status conference set for April 19, 2019 at 1:30 p.m.; and
20          2. Order the hearing on Plaintiff’s Motion for Preliminary Approval of Class Action
21               Settlement for July 18, 2019, at 2:00 p.m. or as soon thereafter as may be heard on the
22               Court’s calendar.
23

24   Dated: April 8, 2019                         JACKSON LEWIS P.C.
25                                         By:    /s/Shannon B. Nakabayashi
                                                  Mia Farber
26                                                Shannon B. Nakabayashi
                                                  Conor J. Dale
27                                                Attorneys for Defendant
                                                  CRUNCH, LLC
28

                                                     2
     JOINT NOTICE OF SETTLEMENT                                         Case No. 3:18-cv-04374-JST
 1   Dated: April 8, 2019
                                          By:   /s/ Ashwin Ladva
 2                                              Ashwin Ladva
                                                Attorney for Plaintiffs
 3                                              DYLAN EACRET and JONATHAN KENT
                                                MERRITT
 4
                                                Counsel for Plaintiffs, Dylan Eacret and
 5                                              Jonathan     Kent    Merritt,  authorized
                                                submission of his e-signature on this
 6                                              document in writing, by e-mail dated
                                                4/5//2019, 1:17 PM
 7

 8
                                          [PROPOSED] ORDER
 9
     PURSUANT TO THE JOINT STIPULATION OF THE PARTIES, IT IS SO ORDERED.
10

11

12   Dated:            April 9   , 2019
                                                             Hon. Jon S. Tigar
13                                                           United States District Court Judge
14

15

16
     4847-4315-3809, v. 1
17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
     JOINT NOTICE OF SETTLEMENT                                    Case No. 3:18-cv-04374-JST
